NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 19-2451
                                     _____________

                            UNITED STATES OF AMERICA


                                             v.

                                JARED MARC BROWN,
                                              Appellant
                                   ______________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                        (D.C. Criminal No. 4-17-cr-00262-001)
                      District Judge: Honorable Matthew W. Brann
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  January 14, 2020
                                  ______________

           Before: JORDAN, GREENAWAY, JR., and KRAUSE, Circuit Judges.

                            (Opinion Filed: January 29, 2020)

                                     ______________

                                        OPINION*
                                     ______________




       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
GREENAWAY, JR., Circuit Judge.

       For the reason stated below, we will affirm the District Court’s sentencing of

Appellant Jared Marc Brown. The District Court did not err in denying Brown a two-

level reduction under § 3E1.1 of the U.S. Sentencing Guidelines (the “Guidelines”) for

acceptance of responsibility.

                 I.   FACTUAL AND PROCEDURAL BACKGROUND

       Brown has threatened to kill various presidents of the United States more than

once. While serving a supervised release revocation sentence related to a 2015

conviction for threatening to kill former-President Barack Obama, Brown again

threatened former-President Obama, in addition to threatening to kill President Donald

Trump and a Secret Service agent. He also threatened to blow up the prison where he

was serving his sentence. During an interview with Secret Service agents, Brown

admitted to making all of these threats, and though he retracted his threat against former-

President Obama, he refused to retract the threats against President Trump and the Secret

Service agent.

       A grand jury indicted Brown for knowingly and willfully making a threat to the

life of the President of the United States in violation of 18 U.S.C. § 871. After being

deemed incompetent to assist properly in his defense pursuant to 18 U.S.C. § 4241(d),

Brown received treatment, and in February 2019, the District Court determined that he

had “recovered to such an extent that he is able to understand the nature and

consequences of the proceedings against him[.]” App. 21. A plea offer was then

extended to Brown by the Government, though it was ultimately withdrawn by the

                                             2
Government once signed by Brown because, in March 2019, during plea negotiations,

Brown engaged in significant misconduct, including but not limited to an incident where

he again threatened President Trump’s life. At that time, he also threatened the lives of a

United States District Court judge, the judge’s spouse, and another federal agent. After

having his plea deal withdrawn, Brown requested a consolidated plea and sentencing

hearing, which was granted. During the consolidated plea and sentencing hearing, the

District Court determined Brown was competent to plead guilty, accepted Brown’s

unconditional guilty plea, and sentenced Brown to 42 months’ imprisonment and a $100

assessment.1 However, at sentencing, Brown disputed whether the District Court erred in

denying him credit for acceptance of responsibility under § 3E1.1 of the Guidelines.

Brown filed a timely notice of appeal.

                II.   JURISDICTION AND STANDARD OF REVIEW

       The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction

pursuant to 28 U.S.C. § 1291 and 18 U.S.C. § 3742(a). “We review factual findings

underlying [a district court’s] denial of a Sentencing Guidelines reduction for acceptance

of responsibility for clear error, and reverse only if we are left with a definite and firm

conviction that a mistake has been committed.” United States v. Lessner, 498 F.3d 185,

199 (3d Cir. 2007). The sentencing judge’s determination is “entitled to great deference

on review,” as the “judge is in a unique position to evaluate a defendant’s acceptance of




       1
        The Guidelines estimate provided by the probation office put the sentencing
range between 57 to 60 months’ imprisonment.
                                              3
responsibility.” U.S.S.G. § 3E1.1, cmt. n.5; see also United States v. Ceccarani, 98 F.3d
126, 129 (3d Cir. 1996).

                                    III.    ANALYSIS

       When a defendant “clearly demonstrates acceptance of responsibility for his

offense[,] [he] is entitled to a [two]-level reduction to his calculated offense level” under

the Guidelines § 3E1.1(a). United States v. Harris, 751 F.3d 123, 126 (3d Cir. 2014)

(citation and quotation marks omitted). However, a defendant’s ability to obtain the

reduction is potentially negated—per the sentencing judge’s discretion—when the

defendant continues to engage in criminal activity after the defendant’s purported

acceptance of responsibility. See, e.g., Ceccarani, 98 F.3d at 130 (“Continual criminal

activity, even differing in nature from the convicted offense, is inconsistent with an

acceptance of responsibility and an interest in rehabilitation.”).

       The District Court ruled that Brown was not entitled to the two-level reduction,

listing four incidents of misconduct that occurred after he was indicted that were similar

in nature to his charged offenses. This included an incident occurring after the District

Court deemed Brown competent, in which Brown threated to kill President Trump, as

well as a federal judge, the judge’s wife, and a federal agent. The incidents recounted by

the sentencing judge are thus sufficient to negate Brown’s prior acceptance of




                                              4
responsibility, as they reflect continued criminal activity.2 As such, the denial of the two-

level reduction was not clearly erroneous.3

                                  IV.    CONCLUSION

       The District Court did not commit clear error in denying Brown a two-level

decrease under the Guidelines § 3E1.1. As such, we will affirm the District Court’s

judgment of conviction.




       2
        Contrary to Brown’s suggestion, at sentencing, the judge did not impose a
sentence on the basis of conduct that occurred while Brown was incompetent. Rather, at
sentencing, the judge specifically highlighted misconduct committed by Brown when he
was deemed competent. While Brown was deemed competent to stand trial on February
21, 2019, a forensic psychology report was sent to the Court in early January stating that
Brown was competent. As such, any conduct that occurred on or after January 4, 2019—
for example, a January 27, 2019 incident, and threats made on March 25, 2019 (examples
referenced by the judge)—was conduct that occurred when Brown had been deemed
competent.

       3
         Additionally, we note, that while the District Court did not grant the two-level
reduction for acceptance of responsibility, it nevertheless considered Brown’s acceptance
as a mitigating factor in sentencing, rendering a sentence below the low-end of the
Guidelines range (a 42-month sentence with a 57-60 month Guidelines range).
                                              5